Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
ALLOWABLE CLAIMS 
Claims 1-18 and 20-33 are allowed over the prior art of record.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The closest prior art of record Kobayashi et al. (EP 1 876 275 A1) in view of Chhabra et al. (US 2011/0196327) fail to teach, suggest or render obvious the side seams comprising the elastic nonwoven material.
Kobayashi et al. (EP 1 876 275 A1) discloses most of claimed elements except for the diaper made in the form of pant having side seams.
Chhabra et al. (US 2011/0196327) remedies this deficiency by teaching the diaper that forms pant-like diaper when being worn, wherein the rear panel and the front panel are joined to each other forming side seams. 
However, neither Kobayashi nor Chhabra teach or suggest the side seams comprising the elastic nonwoven material.
The additional search brought a number of references, i.e. US4610681, US4619649, US4747846, US4909804, US5236430, US5779831, etc. teaching pant diapers having side seams of different types and structures. However, none of newly found references teach or suggest the side seams comprising the elastic nonwoven material.
Regarding claim 10, as previously stated in the Office Action mailed on 04/01/2022, the closest prior art of record Kobayashi et al. (EP 1 876 275 A1) in view of Chhabra et al. (US 2011/0196327) fail to teach, suggest or render obvious individual bonding points arranged such that they form a shape of a hexagon in a repeated manner.
Kobayashi et al. (EP 1 876 275 A1) discloses most of claimed elements except for the diaper made in the form of pant having side seams.
Chhabra et al. (US 2011/0196327) remedies this deficiency by teaching the diaper that forms pant-like diaper when being worn, wherein the rear panel and the front panel are joined to each other forming side seams. 
However, neither Kobayashi nor Chhabra teach or suggest individual bonding points arranged such that they form a shape of a hexagon in a repeated manner that decreases the risk for hole formation during activation or stretching

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781